Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-29-21 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3)	The substitute specification filed 1-29-21 has been approved for entry by the examiner. 
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 331 (JP 2008-143331) in view of Lee et al (US 2015/0292124) or Dehnert et al (US 2004/0221937) and further in view of Kameda et al (US 2013/0267646).
	Japan 331 discloses a pneumatic tire (e.g. tire size 225/35R19) comprising a tread part 1, belt reinforcing layer 8, belt layers 7, and bead parts 3 [FIGURE 1, machine translation].  The belt reinforcing layer 8 comprises a highly elastic fiber cord having an elongation under a load of 2.0 cN/dtex of 1.8% to 3.5% [paragraph 26].  The highly elastic fiber cord may be a composite fiber cord in which aromatic polyamide fiber and aliphatic polyamide fiber are twisted together [paragraph 27].  Japan 331 is silent as to total fineness of the composite cord.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 331's tire such that the belt reinforcing layer comprises a COMPOSITE CORD having one aromatic polyamide fiber cord and one aliphatic polyamide fiber cord twisted therein, a total fineness of the composite cord being 1800 to 2500 dtex and an elongation under a load of 2.0 cN/dtex being 3.0% to 4.0% since (1) Japan 331 teaches that the belt reinforcing layer 8 comprises a highly elastic fiber cord having an elongation under a load of 2.0 cN/dtex of 1.8% to 3.5% [paragraph 26] wherein the highly elastic fiber cord may be a COMPOSITE FIBER CORD in which aromatic polyamide fiber and aliphatic polyamide fiber are twisted together [paragraph 27] and (2) (A) Lee et al teaches a cap ply for a ultra high performance tire comprising a COMPOSITE CORD having one aramid filament having 1000 denier (1111 dtex) and one nylon filament having 840 denier (933 dtex) [example 2]; the total fineness of the COMPOSITE FIBER CORD therefore being 1840 dtex or (B) Dehnert et al teaches a aramid yarn having a fineness of at least 1100 dtex and one nylon yarn having a fineness of at least 940 dtex, very good high speed durability being ensured [paragraphs 5, 9-10, 17, 19, Table 1], the total fineness of the HYBRID CORD therefore being at least 2040 dtex.
	With respect to tread composition (claim 1), it would have been obvious to one of ordinary skill in the art to provide Japan 331's pneumatic tire such that the tread comprises and 10 to 110 parts silica having a nitrogen adsorption specific surface area of not less than 100 m2/g and not more than 185 m2/g with 100 parts of a diene rubber and 50-90 wt% of a terminal modified solution polymerized styrene butadiene rubber having a styrene unit content of 30-45% and a vinyl unit content of 30-50 wt% in 100 wt% of diene rubber since (1) Kameda et al discloses a rubber composition for a tread of a pneumatic tire (passenger tire size 225/50ZR17) for reducing heat generation (reducing rolling resistance) and improving wear resistance comprising 100 parts diene rubber comprising 40 to 90% by weight terminal modified conjugated diene polymer rubber [aromatic vinyl unit (styrene content) = 38-48 wt% and vinyl unit (vinyl content) = 20-35%]  and 35 to 140 parts filler comprising 20-120 parts silica (N2SA = 150 to 225 m2/g) [paragraphs 7-14, 31-35, 41, 79-93, 103, 119, 128, FIGURE 1] and (2) Kameda et al discloses a rubber composition comprising 60 parts SBR3 (terminally modified, solution polymerized styrene butadiene rubber having styrene content = 42% and vinyl content = 32%) and 80 parts silica (N2SA = 160 m2/g) [invention examples 1-3, paragraphs 138, 139, 145].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 331 (JP 2008-143331) in view of Lee et al (US 2015/0292124) or Dehnert et al (US 2004/0221937) and further in view of Kameda et al (US 2013/0267646) as applied above and further in view of at least one of Thielen et al (US 2008/0149245) and Chen et al (US 2007/0155861).
	With respect to rubber composition (claim 2), examiner comments again that (1)
Kameda et al discloses a rubber composition for a tread of a pneumatic tire (passenger tire size 225/50ZR17) for reducing heat generation (reducing rolling resistance) and improving wear resistance comprising 100 parts diene rubber comprising 40 to 90% by weight terminal modified conjugated diene polymer rubber [aromatic vinyl unit (styrene content) = 38-48 wt% and vinyl unit (vinyl content) = 20-35%]  and 35 to 140 parts filler comprising 20-120 parts silica (N2SA = 150 to 225 m2/g) [paragraphs 7-14, 31-35, 41, 79-93, 103, 119, 128, FIGURE 1] and (2) Kameda et al discloses a rubber composition comprising 60 parts SBR3 (terminally modified, solution polymerized styrene butadiene rubber having styrene content = 42% and vinyl content = 32%) and 80 parts silica (N2SA = 160 m2/g) [invention examples 1-3, paragraphs 138, 139, 145].
	With respect to 100% modulus (claim 2), it would have been obvious to one of ordinary skill in the art to provide Japan 331's pneumatic tire such that a tensile stress at 100% deformation [100% modulus] of the rubber composition at 100oC is not less than 2.0 MPa since (1) Thielen et al teaches a rubber composition for a tire tread having good wet traction and good rolling resistance comprising 59 parts styrene butadiene rubber, 25 parts polybutadiene rubber, 32 parts nitrile rubber and 85 parts silica and having a 100% modulus at 100oC of 2.1 MPa (sample #4, Table 1) and/or (2) Chen et al 100% modulus at 100oC of 2.06 MPa (sample SMB-2, Table 4).  Thielen et al and/or Chen et al show that the tread rubber composition disclosed by Kameda et al inherently has a 100% modulus at 100oC within the claimed range of not less than 2.0 MPa.  Alternatively, Thielen et al and/or Chen et al teach that the tread rubber composition disclosed by Kameda et al should have a 100% modulus at 100oC within the claimed range of not less than 2.0 MPa
Remarks
7)	Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot in view of the new ground of rejection and the reasons presented therein. 
	With respect to applicant's description in the RCE filed 1-29-21 of the interview on 12-28-20, examiner comments: INTERVIEW RECORD OK.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 13, 2021